Case 2:20-cv-04738-BMC Document 22 Filed 02/05/21 Page 1 of 5 PageID #: 154




                                   UNITED STALES DISTRICT COURT
                                   EAS TERN DISTRICT OF NEW YORK

                                                             x
 KEIRON PHILLIPS,

                                               Plaintiff,
                                                                    Case No. 2:20-cv-04738
                              v.                                    (BMC)

 THE ACADEMY CHARTER SCHOOL,
 BOARD OF DIRECTORS OF THE ACADEMY
 CHARTER SCHOOL, SANDRA O'NEIL AND
 WAYNE HAUGHTON,

                                           Defendants.



               STIPULATION AND ORDER OF CONFIDENTIALITY

                 IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

 KEIRON PHILLIPS (hereinafter, "Plaintiff") and Defendants THE ACADEMY CHARTER

 SCHOOL, BOARD OF DIRECTORS OF THE ACADEMY CHARTER SCHOOL, SANDRA

 O'NEIL, and WAYNE HAUGHTON (hereinafter, "Defendants"), and all together constituting

 the parties ("Parties") that:

                 1.      All information produced by the parties in this action shall be subject to the

 terms and provisions set forth herein.

                 2.      The following terms, as used herein, shall, without limiting the generality

 of the meaning of said terms, be construed as follows:

                         a.        The parties to this action shall mean (i) Plaintiff and any authorized

 attorney(s) acting on behalf of Plaintiff; and, (ii) Defendants, as well as the employees and

 representatives of Defendants, and any authorized agent(s), attorney(s) or other entities or

 person(s) acting on behalf of Defendants.
Case 2:20-cv-04738-BMC Document 22 Filed 02/05/21 Page 2 of 5 PageID #: 155




                        b.        "Confidential Information" means any information, not generally

  available to the public, pertaining to Plaintiff or to Defendants' employees, clients, consumers,

  vendors, distributors or business practices where such information or documents are designated

  by the producing party as confidential or contain information not generally and lawfully known

  to the public at large. Such designation must occur in one of the following ways: (1) information

  contained in any document or part thereof may be so designated by marking the word

  "CONFIDENTIAL" on the document or any copy of it delivered to the other party; (2)

  information set forth in an affidavit may be so designated by including the word

  "CONFIDENTIAL" in the affidavit; (3) testimony of any witness deposed on oral examination,

  or a portion thereof, may be designated "CONFIDENTIAL" by making a statement on the record

  at the deposition or by marking the pertinent portion of the transcript "CONFIDENTIAL" within

  30 days of receipt of the transcript and serving a copy of the marked transcript upon the opposing

  party; or, it is clear from the content or context that the information is not generally and lawfully

  known to the public at large.

                3.      Any confidential information produced in this action shall be used solely

 for the purpose of litigating the above-captioned matter and for no other purpose. The parties

 expressly agree that confidential information will not be disclosed to any third party during the

 pendency of this action and thereafter (except as permitted under the conditions specified in

 Paragraphs 4 and 5).

                4.      Except as otherwise provided in this Stipulation of Confidentiality, material

 designated as "confidential information" by either party may be examined only by the following

 persons:




                                               2
Case 2:20-cv-04738-BMC Document 22 Filed 02/05/21 Page 3 of 5 PageID #: 156




                6.      Each disclosing party may waive the confidentiality provisions of this

 Stipulation of Confidentiality as to any information it has designated as confidential or any portion

 thereof, or any document or information that is not generally and lawfully known to the public,

 only by explicit written waiver, not by inadvertent disclosure, Such waiver shall not result in a

 waiver of the confidential status of any other information deemed confidential pursuant to this

 Stipulation of Confidentiality.

                7.      Pursuant to Federal Rule of Evidence 502, the production of privileged or

 work-product protected documents or communications, electronically stored information ("ESI"),

 or information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

 protection from discovery in this case or in any other federal or state proceeding. This Order shall

 be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

 Nothing contained herein is intended to or shall serve to limit a party's right to conduct a review

 of documents, ESI, or information (including metadata) for relevance, responsiveness, and/or

 segregation of privileged and/or protected information before production. Moreover, nothing in

 this Order shall prevent a party from withholding production of a document considered privileged

 (including, but not limited to, on the bases of HIPPA, the attorney-client privilege or attorney work

 product doctrine) or otherwise protected from production.

                8.      Any party that desires relief from the provisions of this Stipulation of

 Confidentiality or desires further protection with respect to discovery may, if agreement cannot be

 negotiated, seek appropriate relief from the Court upon no less than fourteen (14) days notice to

 the opposing party.

                9.      Prior to filing any documents containing confidential information, the

 parties must obtain leave of the Court to file such documents under seal. Any confidential




                                              4
Case 2:20-cv-04738-BMC Document 22 Filed 02/05/21 Page 4 of 5 PageID #: 157




 information may be filed with the Court without seal if agreed to by the parties or otherwise

 ordered by the Court.

                10.      This Stipulation of Confidentiality may be amended by the agreement of the

  parties in the form of a written amendment to the Stipulation of Confidentiality.

                11.      This Stipulation of Confidentiality shall remain in full force and effect

 indefinitely until modified, superseded, or terminated by agreement of the parties hereto or by

 court order.

                12.      Within thirty (30) days after the conclusion of this action by final judgment

 not subject to appeal or by settlement, all documents or other items constituting or containing

 confidential information and all copies thereof which are in the possession, custody or control of

 each party or any person gaining possession, custody or control by each party, shall be returned to

 the opposing party, or certified to be destroyed.

                13.      Nothing in this Stipulation constitutes an admission or agreement that any

  document or information is subject to discovery or is admissible as evidence in this case. All

  rulings with regard to admissibility of evidence will be made at the time of trial.

                14.      Pending court approval of this Stipulation, the parties agree to abide by all

 of its terms, as if it bad been approved by the Court.




 SO AGREED:




                                               5
Case 2:20-cv-04738-BMC Document 22 Filed 02/05/21 Page 5 of 5 PageID #: 158




 THE CHANDLER LAW FIRM, PLLC          JACKSON LEWIS P.C.
 Attorneysfor Plaintiff               Attorneysfor Defendants
 70 East Sunrise Highway, Suite 500   58 South Service Road, Suite 250
 Valley Stre       w York 11581       Melville, New_Yorkji-W7

 By:
 Monte C         , sq.                           G. Guttell, Esq.
                                           Stacey Lococo, Esq.
 Tel: (516) 28 -8713

 SO ORDERED:

 Dated:
          Brooklyn, New York




                                      6
